Citation Nr: 9916856
Decision Date: 05/21/99	Archive Date: 06/24/99

DOCKET NO. 98-17 281               DATE 


On appeal from the Department of Veterans Affairs Regional Office
in Des Moines, Iowa

THE ISSUE

Entitlement to service connection for hypertension as secondary to
service- connected post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD 

Jonathan B. Kramer, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an August 1998 rating decision of the Des Moines, Iowa,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which denied entitlement to service connection for hypertension as
secondary to service-connected post-traumatic stress disorder
(PTSD). A notice of disagreement (NOD) was received in October
1998, the RO issued a statement of the case (SOC) in October 1998,
and a substantive appeal (SA) was received in October 1998. The
veteran appeared and testified at a January 1999 Board
Videoconference hearing before the undersigned Board Member.

REMAND

After preliminary review of the claims file, the Board is of the
opinion that questions of a complex medical nature have been raised
and must be clearly addressed before the Board can properly proceed
with appellate review of the issues involved in this appeal.

By rating decision in August 1983, service connection was
established for PTSD. The veteran contends that he currently
suffers from hypertension as a result of his service-connected
PTSD. The Board notes that in relation to the veteran's chief
contention, the law provides that service connection may be granted
for a disorder found to be proximately due to, or the result of, a
service-connected disability, including on the basis of
aggravation. 38 C.F.R. 3.310 (1998); Allen v. Brown, 7 Vet. App.
439 (1995).

2 - 

The claims file includes extensive medical records from as far back
as April 1993, indicating that the veteran was being treated for
hypertension. Moreover, some of these medical records suggest that
the veteran's PTSD symptomatology caused, or at least aggravated,
the veteran's hypertension. In this regard, the Board notes the
comments of a VA staff psychiatrist, Stearly Alling, M.D. included
in a May 1998 VA psychiatric progress note to the effect that the
hypertension is most likely related to the PTSD.

On the other hand, there is an August 1998 VA hypertension
examination report - which diagnosed the veteran with labile blood.
pressure, possible controlled essential hypertension, and chronic
anxiety with depression - which suggests that the veteran's
displayed symptomatology is inconsistent with essential
hypertension. That examiner, Donald F. McBride, M.D., also
commented that "[c]hronic anxiety and agitated states are often
responsible for[,] or aggravation of[,] elevations of blood
pressure, particularly systolic blood pressure ... [which is] not
generally associated with sustained consistent elevations of
diastolic blood pressure over 90."

The Board further notes eye clinic records dated in April 1997
which include assessments of ocular hypertension and hypertension
with hypertensive retinopathy.

Under the circumstances, the Board believes that further
development and clarification of matters of medical complexity is
necessary. Accordingly, the case is hereby REMANDED to the RO for
the following actions:

1. Any pertinent VA medical records (including any records of
ongoing treatment) not already in the claims file should be made of
record.

2. The veteran should then be scheduled for a comprehensive VA
cardiology examination (if possible, by an examiner who has not yet
examined the veteran). The purpose of the examination is to
ascertain whether the veteran currently suffers from hypertension
and, if

- 3 - 

so, whether the diagnosed hypertension is either directly due to
the veteran's service-connected PTSD, or whether it has been
aggravated by the service-connected PTSD, as outlined in 38 C.F.R.
3.310 and the Allen case. It is imperative that the claims file be
made available to the examiner for review in connection with the
examination, and all indicated special studies and tests should be
accomplished. The examiner should clearly set forth a rationale for
all opinions expressed, and the examiner should be requested to
specifically comment on the seemingly opposing opinions expressed
by Dr. Alling and Dr. McBride regarding a relationship between PTSD
and hypertension.

3. After completion of the above, the RO should review the expanded
record and determine whether the veteran's claim can be granted.
The RO should clearly consider secondary service connection and the
dictates set forth in Allen. If the benefit sought is not granted,
the veteran and his representative should be furnished an
appropriate supplemental statement of the case and be afforded an
opportunity to respond. Thereafter, the case should be returned to
the Board for appellate review.

The purpose of this remand is to clarify complex medical questions,
resolve conflicting medical opinions, and to ensure a proper record
for appellate review. The Board intimates no opinions as to the
eventual determination to be made. The

4 -

veteran and his representative are free to submit additional
evidence and argument in support of the claim.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

